IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41193
                          Summary Calendar



ROGERS LEE JACKSON,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,

                                         Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         - - - - - - - - - -

                         September 16, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:

     Rogers Lee Jackson appeals from a judgment affirming the

decision of the Commissioner of Social Security denying his claim

for disability insurance benefits, 42 U.S.C. § 405(g).     He

contends that the Commissioner failed to apply the correct legal

standards and that his decision was not supported by substantial

evidence.   We have reviewed the record and the briefs of the

parties, and we conclude that the district court was without

jurisdiction to entertain Jackson’s claims of hearing loss and
                             No. 98-41193
                                  -2-

procedural error before the Administrative Law Judge because of

Jackson’s failure to raise these issue before the Appeals

Council.    See Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

We affirm the district court’s decision on this alternate basis.

     In this appeal, Jackson does not argue whether substantial

evidence supports the Commissioner’s decision vis-a-vis his claim

of right-eye blindness.   Instead, he argues only that substantial

evidence does not support a decision denying benefits based on

his asserted hearing loss.    Accordingly, Jackson abandons the

only issue properly before this court on appeal -- whether the

Commissioner’s decision denying him Social Security Income

benefits based on his blindness claim is supported by substantial

evidence.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     AFFIRMED.